                                                                                                 Case 2:17-cv-00326-JCM-NJK Document 82 Filed 04/22/19 Page 1 of 3


                                                                                                  DIANA S. EBRON, ESQ.
                                                                                             1    Nevada Bar No. 10580
                                                                                                  E-mail: diana@kgelegal.com
                                                                                             2    JACQUELINE A. GILBERT, ESQ.
                                                                                                  Nevada Bar No. 10593
                                                                                             3    E-mail: jackie@kgelegal.com
                                                                                                  KAREN L. HANKS, ESQ.
                                                                                             4    Nevada Bar No. 9578
                                                                                                  E-mail: karen@kgelegal.com
                                                                                             5    KIM GILBERT EBRON
                                                                                                  7625 Dean Martin Drive, Suite 110
                                                                                             6    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             7    Facsimile: (702) 485-3301
                                                                                                  Attorney for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                             9                               UNITED STATES DISTRICT COURT

                                                                                            10                                     DISTRICT OF NEVADA

                                                                                            11
                                                                                                 JPMORGAN CHASE BANK, N.A.,                    Case No. 2:17-cv-00326-JCM-NJK
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                    Plaintiff,                   (PROPOSED) JUDGMENT BY DEFAULT
KIM GILBERT EBRON




                                                                                            13                                                   AGAINST ELIZABETH ROCHA AND
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 vs.                                             HORATIO ROCHA
                                                                                            14
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                            15   limited liability company; ANTELOPE
                                                                                                 HOMEOWNERS’ ASSOCIATION, a Nevada
                                                                                            16   non-profit corporation; ELIZABETH ROCHA;
                                                                                                 and HORATIO ROCHA,
                                                                                            17
                                                                                                                    Defendant.
                                                                                            18
                                                                                                 ______________________________________
                                                                                            19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            20
                                                                                                             Counterclaimant/Cross-Claimant,
                                                                                            21
                                                                                                 vs.
                                                                                            22
                                                                                                 JPMORGAN CHASE BANK, N.A.;
                                                                                            23   ELIZABETH ROCHA, an individual; and
                                                                                                 HORATIO ROCHA, an individual,
                                                                                            24
                                                                                                        Counter-Defendant/Cross-Defendants.
                                                                                            25
                                                                                                         This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) application
                                                                                            26
                                                                                                  for default judgment against Cross-Defendants ELIZABETH ROCHA AND HORATIO ROCHA
                                                                                            27
                                                                                                  (“the Rochas” or “Cross-Defendants”). Having considered the application, including the
                                                                                            28

                                                                                                                                               -1-
                                                                                                 Case 2:17-cv-00326-JCM-NJK Document 82 Filed 04/22/19 Page 2 of 3



                                                                                             1   declarations attached thereto, the Court makes the following findings of fact and conclusions of

                                                                                             2   law:

                                                                                             3   1.      On June 12, 2017, SFR filed a Cross-Claim for quiet title and declaratory relief against the

                                                                                             4   Rochas (“Cross-Claim”) (ECF No. 16) relating to real property located at 7828 Drydust Court, Las

                                                                                             5   Vegas, Nevada 89081; Parcel No. 125-18-113-072 (“Property”).

                                                                                             6   2.      Cross-Defendants failed to answer the complaint within the 21-day time limit set forth in

                                                                                             7   FRCP 12. The Clerk of the Court appropriately entered a default against the Rochas on October

                                                                                             8   26, 2017 (ECF No. 54).

                                                                                             9   3.      The Rochas are not incompetent, infants or serving in the United States military.

                                                                                            10   4.      SFR submitted credible evidence in support of its application in the form of documents

                                                                                            11   obtained from the Official Records of the Clark County Recorder and declarations made under

                                                                                            12   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   the Espinosas.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14           NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            15   made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            16           IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendants, the Rochas,

                                                                                            17   any successors and assigns, have no right, title or interest in the Property and that SFR is the

                                                                                            18   rightful title owner.

                                                                                            19           IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims

                                                                                            20   against, or the defenses of, any other party to this case.

                                                                                            21
                                                                                            22                                                  _____________________________
                                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                                            23                                                         April 25, 2019
                                                                                                                                                Dated:________________________
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                                  -2-
                                                                                                 Case 2:17-cv-00326-JCM-NJK Document 82 Filed 04/22/19 Page 3 of 3



                                                                                             1   Respectfully submitted by:
                                                                                                 KIM GILBERT EBRON
                                                                                             2
                                                                                                 /s/Jacqueline A. Gilbert
                                                                                             3   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             4   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             5   (702) 485-3300
                                                                                                 (702) 485-3301 (fax)
                                                                                             6   Attorneys for SFR Investments Pool 1
                                                                                             7
                                                                                                 Dated this 22nd day of April, 2019.
                                                                                             8
                                                                                             9

                                                                                            10
                                                                                            11
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14
                                                                                            15
                                                                                            16
                                                                                            17
                                                                                            18
                                                                                            19

                                                                                            20
                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                        -3-
